Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 11/24/2021.
Claims 1, 2, and 4-18 are pending. Claim 3 has been canceled. Claims 15-18 have been withdrawn. Claims 1, 4, 9, 10, 15, and 18 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “two adjacent ith subpixel units respectively use one first spare electrode … and share one second spare electrode” and “each subpixel unit also uses one of the plurality of main electrode groups” render the claim indefinite. The term “use” is understood to refer to the state in which the electrodes are being used for coupling the subpixel units. According to Applicant’s disclosure, each LED of a subpixel is either coupled to a set of main electrodes or is coupled to a set of spare electrodes when the original subpixel is dead. Therefore, each subpixel unit can either use the main electrode or use spare electrodes. However, the individual subpixels cannot be simultaneously using both the spare electrodes and the main electrodes. and the spare electrode are simultaneously used for coupling the same LED to create the same subpixels. Such configuration is not permissible based on Applicant’s disclosure. 
Furthermore, only one set of spare electrode is present between two adjacent subpixels as shown in Applicant’s FIG. 1, i.e. a one-to-two correspondence. The one set of spare electrode would only support redundant connection for either one of the adjacent subpixels, but not both at the same time. A one-to-one correspondence is required in order to connect each subpixel unit to a set of corresponding spare electrode. Therefore, the two adjacent subpixel units cannot possibly use the same spare electrodes at the same time as recited claim 1. 
Claim 1 appear to be claiming two distinct states of the device to coexist simultaneously. Such construction is not permissible based on Applicant’s disclosure. Therefore, the recitations in claim 1 render the device claimed indefinite. 
Claim 1 reciting “the each spare electrode group is provided … substantially between at least one of two cathode leads and two anode leads” renders the claim indefinite because it is unclear what constitutes “substantially between”. It is unclear what degree of deviation from “between” is sought to be covered by “substantially”.
Claim 9 reciting similar limitations as claim 1 rendering the claim indefinite for the same reasons as explained for claim 1 above.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeya et al. US 2021/0135047 (Takeya).

    PNG
    media_image1.png
    725
    1141
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    820
    media_image2.png
    Greyscale

In re claim 1, as best understood, Takeya discloses (e.g. FIGs. 2-6) a drive backboard, comprising: 
a plurality of pixel units (no particular “pixel units” have been claimed that would distinguish over either (i) pixel grouping P as shown in FIG. 3, or (ii) grouping of pixels along the 
each spare electrode group (see either FIG. 4 or FIG. 2 annotated above) includes two first spare electrodes and one second spare electrode; 
two adjacent ith subpixel units (laterally adjacent in FIG. 4 interpretation (i) or longitudinally adjacent in FIG. 2 interpretation (ii)) respectively “use” one first spare electrode in each spare electrode group and share one second spare electrode in the each spare electrode group, where i is a positive integer from 1 to m (see two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above); and
a plurality of anode leads 114a-c, a plurality of cathode leads 112 (alternatively, 112 may be the anode leads and 114a-c may be the cathode leads) and a plurality of main electrode groups 117a,117b (see annotated FIGs. 2 or 4 above and FIG. 3), wherein each main electrode group 117a,117b includes one first electrode 117a or 117b and one second electrode 117a or 117b; each subpixel unit “also uses” one of the plurality of main electrode groups (as best understood, alternative use of the electrode groups 122 or 124, 132 or 134, 142 or 144); 
the first electrode and the one first spare electrode used by each subpixel unit are respectively electrically connected with a same anode lead (in interpretation (i) annotated in FIG. 4 above where first electrode 117b of main electrode group and first spare electrode are connected to lead 114a-c; or interpretation (ii) annotated in FIG. 2 above where first electrode 117a of main electrode group and first spare electrode are connected to lead 112); and the second electrode and the one second spare electrode used by each subpixel unit are 
wherein the each spare electrode group is provided between two main electrode groups (see FIG. 4 annotated above where the spare electrode group is between main electrode groups; alternatively, in FIG. 2 annotated above, the spare electrode group is between main electrodes of adjacent subpixel units arranged above and below FIG. 2), and “substantially” between at least one of two cathode leads and two anode leads (e.g. the spare electrode group as shown in FIG. 2 or 4 annotated above is either between two leads 112 or between two leads 114a).

In re claim 2, Takeya discloses (e.g. see two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above) wherein each first spare electrode is an anode and each second spare electrode is a cathode. Under the two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above, when one of the electrode is the anode, the other electrode is the cathode. 

In re claim 4, Takeya discloses (e.g. FIG. 4) wherein each subpixel unit includes a light-emitting element 150,160,170; two ends of the light-emitting element 150,160,170 are respectively connected with the first electrode 117b and the second electrode 117a (see FIGs. 6A-6B); or (see FIGs. 6C-6D) when a dead subpixel in the first electrode 117b and the second electrode 117a presents, two ends of the light-emitting element 150 are respectively connected with the first spare electrode (FIG. 4, through spare 117b and 116) and the second spare electrode (through spare 117a).

In re claim 5, Takeya discloses (e.g. FIG. 4) wherein the light-emitting element 150,160,170 is a mini light-emitting diode (Mini LED) chip or a micro light-emitting diode (Micro LED) chip. No particular mini or micro LED chip has been claimed that would distinguish over Takeya’s LED chips 150,160,170.

In re claim 6, Takeya discloses (e.g. see interpretation (i) as annotated in FIG. 4 above) wherein the m subpixel units (e.g. subpixels with LED 150) of each pixel unit are arranged in a same column (two subpixels shown in longitudinal direction in FIG. 2); two adjacent subpixel units (subpixels with LED 150 in FIG. 4 annotated above) in adjacent columns share one second spare electrode (a portion 112); three spare electrodes in the spare electrode group (see FIG. 4 annotated above) are arranged transversely (the first spare electrodes and the second spare electrode as annotated in FIG. 4 above having a transverse arrangement); and the second spare electrode is disposed between the two first spare electrodes (see FIG. 4 annotated above, where at least a part of the second spare electrode is between the first spare electrodes).

In re claim 7, Takeya discloses (e.g. see interpretation (ii) as annotated in FIG. 2 above) wherein the m subpixel units of each pixel unit (e.g. top subpixel of each pixel unit labeled in FIG. 2 above) are arranged in a same row (horizontal direction in FIG. 2); two adjacent subpixel units in adjacent rows (e.g. longitudinally adjacent subpixels with LED 150) share one second spare electrode (a portion of 114); three spare electrodes in the spare electrode group (see FIG. 2 annotated above) are longitudinally arranged (the first spare electrodes and the second spare electrode as annotated in FIG. 2 above having a longitudinal arrangement); and the second spare electrode is disposed between the two first spare electrodes (see FIG. 2 annotated 

In re claim 8, Takeya discloses (e.g. FIG. 3) wherein m is 3 or 4 (FIG. 3 shows 3 subpixels per pixel unit P).

In re claim 9, as best understood, Takeya discloses (e.g. FIGs. 2-6) a drive backboard, comprising: 
a plurality of pixel units (no particular “pixel units” have been claimed that would distinguish over either (i) pixel grouping P as shown in FIG. 3, or (ii) grouping of pixels along the column direction indicated by dashed line in FIG. 2 annotated above), each pixel unit (see FIG. 3 or FIG. 2 annotated above) including m subpixel units, and m is a positive integer greater than or equal to 2 (in one interpretation (i), each pixel unit P (see FIG. 3) include three subpixels; in another interpretation (ii), each pixel unit (see FIG. 2 labeled above) include two subpixels, but could include more subpixels along the same column); 
a plurality of spare electrode groups (see spare electrodes labeled in annotated FIG. 2 and FIG. 4 above with two interpretations (i) and (ii) ), each spare electrode group (see either FIG. 4 or FIG. 2 annotated above) includes two first spare electrodes and one second spare electrode; 
two adjacent ith subpixel units (laterally adjacent in FIG. 4 interpretation (i) or longitudinally adjacent in FIG. 2 interpretation (ii)) respectively “use” one first spare electrode in each spare electrode group and share one second spare electrode in the each spare electrode group, where i is a positive integer from 1 to m (see two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above); 
a plurality of anode leads 114a-c; 

a plurality of main electrode groups 117a,117b (see annotated FIGs. 2 or 4 above and FIG. 3), each main electrode group 117a,117b including one first electrode 117a or 117b and one second electrode 117a or 117b, and each subpixel unit “also uses” one main electrode group (as best understood, alternative use of the electrode groups 122 or 124, 132 or 134, 142 or 144); 
wherein the first electrode and the one first spare electrode used by each subpixel unit are respectively electrically connected with a same anode lead (in interpretation (i) annotated in FIG. 4 above where first electrode 117b of main electrode group and first spare electrode are connected to lead 114a-c; or interpretation (ii) annotated in FIG. 2 above where first electrode 117a of main electrode group and first spare electrode are connected to lead 112); the second electrode and the one second spare electrode used by each subpixel unit are respectively electrically connected with a same cathode lead (in interpretation (i) annotated in FIG. 4 above where second electrode 117a of main electrode group and second spare electrode are connected to lead 112; or interpretation (ii) annotated in FIG. 2 above where second electrode 117b of main electrode group and second spare electrode are connected to lead 114a-c);
each subpixel unit includes a light-emitting element 150,160,170; two ends of the light-emitting element 150,160,170 are respectively connected with the first electrode 117b and the second electrode 117a (see FIGs. 6A-6B); or (see FIGs. 6C-6D) when a dead subpixel in the first electrode 117b and the second electrode 117a presents, two ends of the light-emitting element 150 are respectively connected with the first spare electrode (FIG. 4, through spare 117b and 116) and the second spare electrode (through spare 117a), and
wherein the each spare electrode group is provided between two main electrode groups (see FIG. 4 annotated above where the spare electrode group is between main electrode groups; alternatively, in FIG. 2 annotated above, the spare electrode group is between main 

In re claim 10, Takeya discloses (e.g. see interpretation (i) as annotated in FIG. 4 above) wherein the m subpixel units (e.g. subpixels with LED 150) of each pixel unit are arranged in a same column (two subpixels shown in longitudinal direction in FIG. 2); two adjacent subpixel units (subpixels with LED 150 in FIG. 4 annotated above) in adjacent columns share one second spare electrode (a portion 112); three spare electrodes in the spare electrode group (see FIG. 4 annotated above) are transversely arranged (the first spare electrodes and the second spare electrode as annotated in FIG. 4 above having a transverse arrangement); and the second spare electrode is disposed between the two first spare electrodes (see FIG. 4 annotated above, where at least a part of the second spare electrode is between the first spare electrodes).

In re claim 11, Takeya discloses (e.g. see interpretation (ii) as annotated in FIG. 2 above) wherein the m subpixel units of each pixel unit (e.g. top subpixel of each pixel unit labeled in FIG. 2 above) are arranged in a same row (horizontal direction in FIG. 2); two adjacent subpixel units in adjacent rows (e.g. longitudinally adjacent subpixels with LED 150) share one second spare electrode (a portion of 114); three spare electrodes in the spare electrode group (see FIG. 2 annotated above) are longitudinally arranged (the first spare electrodes and the second spare electrode as annotated in FIG. 2 above having a longitudinal arrangement); and the second spare electrode is disposed between the two first spare electrodes (see FIG. 2 annotated above, where at least a part of the second spare electrode (a part of 114) is between the first spare electrodes).

In re claim 12, Takeya discloses (e.g. FIG. 3) wherein m is 3 or 4 (FIG. 3 shows 3 subpixels per pixel unit P).

In re claim 13, Takeya discloses (e.g. FIGs. 2 & 4) a display panel 100, comprising the drive backboard according to claim 1.

In re claim 14, Takeya discloses (e.g. FIG. 2) a display device 100, comprising the display panel according to claim 13.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Regarding §112(b) rejection, Applicant argues each sub-pixel unit can use both main electrode and spare electrodes and conclude the claims are not indefinite (Remark, page 8). This is not persuasive because while each sub-pixel unit can use either main electrodes or the spare electrodes in alternative states, the same sub-pixel unit does not simultaneously use both the main electrodes and the spare electrodes as is recited in the claim. 

Regarding claims rejected over Takeya, Applicant remark restates the claim limitations, followed by a description of Takeya’s teachings, and conclude the limitations recited in claims 1 and 9 is not taught by Takeya (Remark, pages 9-11). Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from Takeya. No particular reference to specific claim limitations were made, and no explanation were provided to point out any specific claim limitation that is considered to differ from the teachings of Takeya as applied. 
Takeya teaches all the claim limitations as addressed in details above. Therefore, Examiner maintains claims are properly rejected over Takeya as applied above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/YU CHEN/Primary Examiner, Art Unit 2815